DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants’ amendments to claim 2 and filing of a certified English language translation of the foreign priority application have rendered moot the prior art rejections of record.
The full scope of claims 1-2, 27, and 41 have been searched using Registry, HCaplus, and Casreact databases of STN and claims 1-2, 27, and 41 are free of the prior art.  See “SEARCH 6” through “SEARCH 15” in enclosed search notes.
Furthermore, a review of all STN searches by inventor and assignee/owner name did not retrieve any new/additional double patent or prior art references.
A review of PALM and PE2E SEARCH Databases by inventor and assignee/owner name did not retrieve any double patent or prior art references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
The Election of Species Requirement of 07/28/2020 is withdrawn as all pending claims are free of the prior art.
Applicants voluntarily canceled non-elected Group II claim 3 thereby rendering moot the Restriction Requirement of 07/28/2020.
All claims have been examined on the merits.
Current Status of 16/487,161
This Office Action addresses the Reply and Amended claims of April 20, 2021.
Claims 1-2 and 4-41 have been examined on the merits.  Claims 2, 6, 9, 11, 13, 15, 21, and 23 are currently amended.  Claims 1 and 24-25 are original.  Claims 4-5, 7-8, 10, 12, 14, 16-20, 22, and 26-27 are previously presented.  Claims 28-41 are new.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of April 20, 2021.
The Examiner has reviewed the claim amendments and Reply of 04/20/2021.
The one-page amendment to the Specification of April 20, 2021 announcing the Sequence data filed 04/21/2021 is hereby acknowledged and formally entered into the record.
Applicants filed sequence data on April 21, 2021 thereby rendering moot the objection for lack of sequence data (see paragraph 16 in previous office action).
The claim objection against claims 23-26 (see paragraph 18 in previous Office Action) is withdrawn since Applicants revised claim 23 (as requested) with superscripts for R1 and R2.
The indefiniteness rejection against claims 6 and 11 (see paragraph 21 in previous Office Action) AND the rejection under 35 U.S.C. 112(d) against claims 6 and 11 (see paragraph 26 in previous Office Action) are each withdrawn as Applicants 
Applicants revised claim 15 to now depend on claim 9 thereby rendering moot the indefiniteness/lack of antecedent basis rejection of claim 15 (see paragraph 22 in previous Office Action).  Furthermore, this also renders moot the rejection under 35 U.S.C. 112(d) against claim 15 (see paragraph 27 in previous Office Action).
All references to “preferably” have been deleted from claims 6 and 9-10 thereby rendering moot the indefiniteness rejection (see paragraph 23 in previous Office Action).
The prior art rejection against claim 2 (see paragraph 29 in previous Office Action) is withdrawn in light of Applicants’ amendments to claim 2.  BURKE does not teach, suggest, or provide motivation to arrive at the amended instant claim 2.
The English-language translation of the German-language Foreign priority document 17157950.1 was filed 04/20/2021 and formally accepted.  Therefore, the effective filing date for independent claim 27 is now February 24, 2017.
Thus, the prior art rejection under 35 U.S.C. 102(a)(2) against claim 27 (see paragraphs 30-33 in previous Office Action) is withdrawn since the effectively filed date of 02/24/2017 of the reference SIEGEL no longer predates the instant application’s effective filing date of February 24, 2017.
Applicants’ filed a Terminal Disclaimer (TD) on April 20, 2021, which terminally disclaims co-pending 16/487,978.  Said TD was approved on 04/20/2021.  This renders moot the non-statutory double patent rejection against 16/487,978 (see paragraphs 34-35 in previous Office Action).  The amended claim-set of June 16, 2021 of the co-
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bronwen Loeb, Applicants’ Representative on July 27, 2021.
The application has been amended as follows:
Delete “https://” from line 2 within page 16 of the Specification.  This deletes an impermissible use of a hypertext prefix “https://”.
Delete the last two lines in claim 2 and replace with:  -- wherein the reaction mixture of the carbonylation has a halide content of not more than 2 mol%, based on the total content of allyl alcohol of the general formulae (IV.1) and (IV.2) -- .  This removes an antecedent basis issue as base claim 2 contains no prior reference to a compound of (II.1) and/or (II.2).
Delete claim 6 and replace with:  -- The process according to claim 1, wherein the reaction mixture of the carbonylation has a halide content of not more than 2 mol% based on the total content of allyl alcohol of the general formulae (II.1) and (II.2). -- This removes “the halide content” from line 1 of claim 6 since base claim 1 contains no previous reference to “halide content”.
Delete comma at end of claim 11.  This fixes a typo that arises from Applicants’ previous revisions to claim 11 in which the comma was not previously deleted.
Delete “selected from monodentate and bidentate phosphines,” from claim 13 and from claim 33.  This removes a broad limitation “monodentate and bidentate phosphines” and leaves intact the narrower limitations that follow.  The scope of the claims 13 and 33 have not been changed as the same subject matter is claimed in both claims 13 and 33.
Delete claim 28 and replace with -- The process according to claim 1, wherein the reaction mixture of the carbonylation has a halide content of not more than 1 mol%, based on the total content of allyl alcohol of the general formulae (II.1) and (II.2). -- This removes “the halide content” from line 1 of claim 28 since base claim 1 contains no antecedent basis to “halide content”.
Delete claim 29 and replace with:  -- The process according to claim 2, wherein the reaction mixture of the carbonylation has a halide content of not more than 1 mol%, based on the total content of esters of the general formulae (IV.1) and (IV.2).  -- This removes reference to compounds (II.1) and (II.2) in claim 29 as base claim 2 does not have antecedent basis to (II.1) and (II.2).
In claim 31, delete “based on the total molar amount of the compounds (II.1) and (II.2), or based on the total molar amount of the compounds (IV.1) and (IV.2)” and replace with -- based on the total molar amount of the compounds (IV.1) and (IV.2) -- .  This removes reference to compounds (II.1) and (II.2) in claim 31 as base claim 2 does not have antecedent basis to (II.1) and (II.2).

Conclusion
There is no known prior art reference that teaches, suggests, or anticipates the processes of instant claims 1-2, 27, and 41.
Claims 1-2 are free of the prior art for the rationale stated within paragraphs 38-45 of the Non-Final Office Action of January 25, 2021.  This “Reasons For Allowance” is still valid against base claims 1-2 (upon which most other claims depend).
Moreover, the reference WO 92/06063 (referenced in IDS of 08/20/2019) allegedly discloses the process:  
    PNG
    media_image1.png
    166
    1099
    media_image1.png
    Greyscale
  (reported on page 4 of Specification).  However, a review of WO92/06063 does not disclose use of a phosphorous compound
Furthermore, the Specification page 36 discloses Scheme 1 (reproduced here):  
    PNG
    media_image2.png
    706
    1173
    media_image2.png
    Greyscale
 (page 36).  However, the Scheme 1 from the Specification only highlights steps c1) and d1) of instant claims 27 and 41.  Furthermore, the Scheme 1 also only highlights steps c2) and d2) of instant claims 27 and 41.  Moreover, a review of EP16156410 and WO 2010/139719 shows that neither EP16156410 nor WO 2010/139719 teach or suggest starting out with a racemic mixture of 3E,7E- AND 3Z,7E- homofarnesylic acid (steps a1) and a2) of instant claims 27 and 41) and then separating said racemic mixture to just obtain the 3E,7E-homofarnesylic acid (steps b1) and b2) of instant claims 27 and 41).  Thus, Scheme 1 on page 36 of the Specification is NOT interpreted as an admission of prior art against instant claims 27 or 41.  Scheme 1 (as per page 36 of Specification) only discusses two methods that proceed from stereoisomerically pure (3E/7E)-homofarnesylic acid whereas instant claims 27 and 41 first require that a racemic mixture be resolved into stereoisomerically pure (3E/7E)-homofarnesylic acid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625